Citation Nr: 0007858	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disorder of the 
hips.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1994 to May 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran has presented no competent medical evidence 
showing the presence of chronic disability of the low back or 
hips, or of tinnitus, related to service.


CONCLUSION OF LAW

The claims seeking entitlement to service connection for 
disorders of the low back and hips, and for tinnitus are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  Alternatively, the third Caluza 
element can be satisfied by evidence of a chronic disease in 
service or, in the absence thereof, by continuity of 
symptomatology after service, as long as there is still 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303(b) (1999); see Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  A chronic disability in service can be 
shown by either evidence contemporaneous with service or 
evidence that is post-service.  Savage, 10 Vet. App. at 495.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran filed his original claim seeking VA disability 
compensation benefits for a number of disabilities in July 
1997, a couple of month after service discharge.  Hence, as a 
separation examination was conducted by the Army in February 
1997, this examination is sufficient to address whether the 
claims on appeal are well grounded.  See e.g. Hampton v. 
Gober, 10 Vet. App. 481 (1997) (considering that the 
appellant filed a disability claim soon after service 
discharge, the Court found that the findings contained in the 
separation examination report were sufficient to provide 
evidence of both a current disability and relationship to 
service).  Service medical records show no reported findings 
or diagnoses of chronic disability of the hips or low back.  
Regarding the spine, it was noted at the time of enlistment 
that the veteran had minimal scoliosis, but no disabling 
abnormalities related thereto were then noted, and no 
complaints, findings, or diagnosis of back problems related 
to this pre-existing condition are noted by the balance of 
the service medical records.  Service clinical records 
reflect a single instance when the veteran was treated for an 
acute low back strain injury in July 1996.  However, no 
further treatment for similar complaints is noted thereafter.  
Hence, there is a record of treatment for a strain injury to 
the low back on one occasion, with no evidence of further 
complaints or treatment for same.  On the separation 
examination, he reported a history of recurrent upper back 
pain and back pain related to exertional activity, but no 
abnormalities of the spine were found on clinical evaluation 
and no diagnosis of a low back disorder was reported.  
Regarding the hips, the veteran reported that his hips felt 
"pinched" on squatting at the time of the February 1997 
separation examination; however, as with the spine, clinical 
evaluation on the examination itself showed no 
musculoskeletal abnormalities.  Regarding tinnitus, although 
the service medical records show that the veteran was exposed 
to hazardous noises during service, for which he was issued 
ear protectors, there were no complaints of tinnitus during 
service or on the examination for separation from service.  
There is no evidence of any post service treatment for any of 
these claimed disorders.

When the above findings are read together with the balance of 
the evidence, the Board finds that the veteran has presented 
no competent medical evidence showing the presence of chronic 
disability of the low back or hips, or of tinnitus, during 
his period of active military service, and hence, given the 
short interval of time since service, there is no showing of 
a nexus between any current treatment/diagnosis of these 
disorders and any related complaints and medical findings 
noted in service.  Whether certain symptoms or clinical 
findings can be said with any degree of medical certainty to 
be early manifestations of a disability first diagnosed after 
service is a medical question requiring medical evidence for 
its resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, there is no competent medical evidence 
linking the veteran's claimed disorders of the low back, hips 
and tinnitus to any specific disease process or injury in 
service.

With respect to the veteran's contentions, the Board notes 
that his contentions alone are not sufficient to well ground 
these claims.  As alluded to above, the medical evidence of 
record does not reflect chronic disabilities of the low back, 
hips, or of tinnitus during service, and there is no post 
service medical evidence which reflects treatment for related 
symptomatology.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection plausible.  Caluza, 7 Vet. App. 
at 498.  Regarding the second element of a well-grounded 
claim, the Court has stated that showing either a chronic 
disease in service or continuity of symptomatology after 
service requires a medical opinion to connect a veteran's 
current complaints with an injury or disease sustained in 
service.  Savage, 10 Vet. App. at 497-98.  In this case, 
there is neither evidence of a chronic disability of the low 
back, hips, or of tinnitus shown in service, nor is there 
medical evidence linking a current disability for one or more 
of these conditions (as demonstrated by the February 1997 
separation examination, Hampton, supra) and any putative 
continuous symptomatology for same noted throughout his three 
years of military service between May 1994 and May 1997.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

The Board has considered the appellant's contentions on 
appeal, however, as stated above, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability and a relationship between 
that disability and his service.  Espiritu, 2 Vet. App. 492 
(1992).  Lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the appellant is competent 
based on medical training and professional status to render a 
medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of any 
additional evidence that might well ground these claims.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  It is not shown nor contended that additional 
relevant evidence exists that has not already been associated 
with the claims file.

Accordingly, the Board must deny the appellant's claims of 
service connection for disorders of the low back and hips, 
and for tinnitus, as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


ORDER

Entitlement to service connection for disorders of the low 
back and hips, and for tinnitus, is denied, as these claims 
are not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

